United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF THE ARMY, MEDICAL
COMMAND, Fort Sill, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-444
Issued: May 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 3, 2007 appellant filed a timely appeal from an October 24, 2007 decision
of the Office of Workers’ Compensation Programs, denying her claim for a traumatic injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained injuries to her head, neck, shoulders, back, left
hand and left knee in the performance of duty on December 18, 2006.
FACTUAL HISTORY
On December 27, 2006 appellant, then a 54-year-old practical nurse, filed a traumatic
injury claim alleging that she sustained injuries to her head, neck, shoulders, back, left hand and
left knee on December 18, 2006. She fainted and fell while running to her motor vehicle in an
employing establishment parking lot after leaving work.

In an emergency room report dated December 18, 2006, a physician diagnosed a single
episode of syncope (loss of consciousness) of unknown etiology as appellant walked to her car
from work. He noted that she had a past history of fainting on two occasions due to low blood
pressure. The physician indicated that appellant could return to work without restrictions on
December 24, 2006 but should follow-up with her primary care physician.
A January 2, 2007 disability certificate from Dr. Ronald C. Jones indicated that appellant
could return to work on January 8, 2007. He stated that her absence from work was due to the
incident on December 18, 2006.
A February 22, 2007 disability certificate from Dr. Wendy S. Bartanen stated that
appellant was restricted to light-duty work for an indefinite period of time due to multiple
medical problems.
In a September 19, 2007 letter, the Office requested additional evidence, including a
medical report providing a diagnosis and an explanation as to whether the December 18, 2006
incident was caused or aggravated by appellant’s employment. It asked if she had any history of
fainting or any medical conditions related to her fainting. There was no response from appellant.
By decision dated October 24, 2007, the Office denied appellant’s claim on the grounds
that the evidence did not establish that she sustained a work-related injury on
December 18, 2006.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden to establish the essential elements of her claim including the fact that the individual is an
employee of the United States within the meaning of the Act, that the claim was timely filed, that
an injury was sustained in the performance of duty as alleged and that any disability or medical
condition for which compensation is claimed is causally related to the employment injury.2
It is a well-settled principle of workers’ compensation law, and the Board has so held,
that an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology
causes an employee to collapse and to suffer injury upon striking the immediate supporting
surface and there is no intervention or contribution by any hazard or special condition of
employment -- is not within coverage of the Act.3 Such an injury does not arise out of a risk
connected with the employment and is, therefore, not compensable. Although a fall may be
idiopathic, an injury resulting from the fall is compensable if some job circumstance or working
condition intervenes in contributing to the incident or injury, such as if an employee, instead of
falling directly onto the floor, strikes a part of her body against a wall, a piece of equipment,

1

5 U.S.C. §§ 8101-8193.

2

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Carol A. Lyles, 57 ECAB 265 (2005).

2

furniture, machinery or some similar object.4 Appellant has the burden of establishing that she
struck an object connected with her employment during the course of her idiopathic fall.5
ANALYSIS
Appellant alleged that she sustained injuries to her head, neck, shoulders, back, left hand
and left knee after work on December 18, 2006 when she fainted and fell while running to her
motor vehicle in an employing establishment parking lot. She did not allege, nor is there any
evidence, that she struck any object related to her employment before falling to the parking lot
surface. The Office advised appellant of the evidence necessary to establish her claim, including
a medical report providing a diagnosis and an explanation as to whether the December 18, 2006
syncope and fall in the parking lot was caused or aggravated by her employment.
An emergency room physician diagnosed a single episode of syncope of unknown
etiology as appellant walked to her car from work. He noted that she had a past history of
fainting on two occasions due to low blood pressure. As the physician indicated that the cause of
appellant’s fall on December 18, 2006 was an episode of syncope, this report does not establish
that she sustained a work-related injury.
Dr. Jones indicated in a disability certificate that appellant’s absence from work through
January 8, 2007 was due to the incident on December 18, 2006. However, he did not provide a
diagnosis or explain how her disability was causally related to her employment. Therefore, this
evidence is not sufficient to discharge appellant’s burden of proof to establish causal
relationship.
Dr. Bartanen stated that appellant should perform light-duty work for an indefinite period
of time due to multiple medical problems. However, she did not identify these multiple medical
problems or indicate their relationship, if any, to appellant’s employment or to the December 18,
2006 syncope and fall.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury on
December 18, 2006 causally related to her employment.

4

Lowell D. Meisinger, 43 ECAB 992 (1992).

5

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 24, 2007 is affirmed.
Issued: May 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

